Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/21/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, 9, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Patent Application Publication US 2011/0018510 A1, claim 1, Gao discloses (see Fig. 3 and Fig. 4) a low dropout voltage regulator (300) that in one configuration provides a drive signal (signal at C) to regulate an output voltage (VOUT) in response thereto, comprising: an error amplifier (302) having a first input (“+” of 302) for receiving a reference voltage (VREF), a second input (“-“ of 302) for receiving a feedback signal representative of the output voltage (signal input to “-“ of 302 from common node of R1 and R2), and a first output (output of 302); an intermediate amplifier (304) having a first input (input of 304) coupled to said first output of said error amplifier (coupled to output of 302), and an output (output of 304); and a compensation network (Cc and Rz) having a first terminal coupled to said first input of said intermediate amplifier (coupled at A), and a second terminal coupled to said output of said intermediate amplifier (coupled at C).	Gao does not disclose where the error amplifier has a second output, and the intermediate amplifier has a second input coupled to said second output of said error amplifier. 	However, Joo teaches (see Fig. 8) an error amplifier (120b) having a second output (“-“ output of 120b outputting Vin2n), and an intermediate amplifier (130b) having a second input (“-“ input of 130b) coupled to said second output of said error amplifier (“-“ output of 120b is coupled to “-“ input of 130b).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the low dropout voltage regulator of Gao wherein the error amplifier has a second output, and the intermediate amplifier has a second input coupled to said second output of said error amplifier, as taught by Joo, because it can help provide reduced even-order harmonics and increased immunity to external noise in the control loop.	Gao does not disclose a buffer amplifier having a first input coupled to said output of . 

	Regarding claim 2, Gao discloses (see Fig. 3 and Fig. 4) wherein said compensation network comprises: a series combination of a resistive element (Rz) and a capacitor (Cc) coupled between said first input and said first output of said intermediate amplifier (coupled between A and C).

	Regarding claim 4, Gao discloses (see Fig. 3 and Fig. 4) wherein said resistive element has an adjustable resistance value (Rz is a variable resistor, see [0014]).

	Regarding claim 5, Gao discloses (see Fig. 3 and Fig. 4) wherein said resistive element is an adjustable resistance circuit comprising a transistor (see Fig. 4, Q0) having a control input for varying said adjustable resistance value in response to said output voltage (see [0017] “diode-connected bipolar transistor Q0 acts as a variable resistance element.”, and see [0016] “Rz tracks the load condition”).

claim 7, Gao discloses (see Fig. 3 and Fig. 4) further comprising an output transistor (PSW) having a first current electrode for receiving an input voltage (top electrode of PSW receiving VDD), a second current electrode for supplying said output voltage (bottom electrode of PSW supplying VOUT), and a control electrode (gate of PSW). 	Gao does not disclose wherein the control electrode is coupled to said output of said buffer amplifier.	However, Hasegawa teaches (see Fig. 3) wherein the control electrode (control electrode of Tr1) is coupled to said output of said buffer amplifier (output of 13).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the low dropout voltage regulator of Gao wherein the control electrode is coupled to an output of a buffer amplifier, as taught by Hasegawa, because it can help increase the load drive capability, and increase the phase margin for control stability and increase the speed of operation of the error amplifier (see [0033]-[0035] of Hasegawa).

	Regarding claim 8, Gao discloses (see Fig. 3 and Fig. 4) wherein said output transistor is a p-channel MOSFET (PSW is a p-channel MOS transistor, see [0014] “the pass transistor PSW is shown to be a P-channel MOS transistor.”).

	Regarding claim 9, Gao discloses (see Fig. 3 and Fig. 4) further comprising: a voltage divider circuit (comprising R1, R2) having a first terminal coupled to said second current electrode of said output transistor (top terminal of R1 coupled to bottom electrode of PSW), a second terminal coupled to said second input of said error amplifier (common terminal of R1 and R2 is coupled to “-“ of 302), and a third terminal coupled to a power supply terminal (bottom terminal of R2 coupled to ground terminal).

claim 18, Gao discloses (see Fig. 3 and Fig. 4) a method for regulating a voltage (Vout), comprising: amplifying a difference between a feedback voltage  (signal input to “-“ of 302 from common node of R1 and R2) proportional to an output voltage (VOUT) and a reference voltage (VREF) to form a differential signal (output of 302); and compensating said differential signal (via Cc and Rz), wherein said compensating comprises: amplifying said differential signal to provide an intermediate signal (via 304); and adjusting said intermediate signal with a capacitance (Cc) between said differential signal and said intermediate signal (between A and C).	Gao does not disclose wherein said differential signal has a positive component and a negative component.	However, Joo teaches (see Fig. 8) wherein said differential signal (output of 120b) has a positive component (“+“ output of 120b outputting Vin2p) and a negative component (“-“ output of 120b outputting Vin2n).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the low dropout voltage regulator of Gao wherein said differential signal has a positive component and a negative component, as taught by Joo, because it can help provide reduced even-order harmonics and increased immunity to external noise in the control loop.
	Gao does not disclose amplifying said intermediate signal to provide a buffered signal; and generating said output voltage using said buffered signal.	However, Hasegawa teaches (see Fig. 3) amplifying said intermediate signal (via 13) to provide a buffered signal (output of 13); and generating said output voltage (Vo) using said buffered signal (generating via Tr1).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the low dropout voltage regulator of Gao to include amplifying said intermediate signal to provide a buffered signal; and generating said 
	Regarding claim 19, Gao discloses (see Fig. 3 and Fig. 4) wherein said compensating further comprises: adjusting a resistance (Rz is a variable resistor, see [0014]) between said negative component of said differential signal (equivalent to the output of 302) and said intermediate signal (signal at C).

	Regarding claim 20, Gao discloses (see Fig. 3 and Fig. 4) wherein said adjusting said resistance is in response to a modulation of said output voltage (see [0017] “diode-connected bipolar transistor Q0 acts as a variable resistance element.”, and see [0016] “Rz tracks the load condition”).
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Hasegawa. 	Regarding claim 10, Gao discloses (see Fig. 3 and Fig. 4) a voltage regulating circuit (300), comprising: a differential stage (302) having an output for providing a differential signal (output of 302 outputting signal to A) in response to a difference between a feedback signal (signal feedback from common node of R1 and R2 to “-“ of 302) and a reference signal (VREF); an intermediate stage (304) responsive to said differential signal, having an output for providing a first output signal (output of 304 outputting signal to C), wherein said intermediate stage includes a compensation network (comprising Cc and Rz) for providing a pole splitting effect to said differential signal and said first output signal (see [0015], “Miller compensation according to the present invention splits the poles so that P1 moves to a lower frequency, and P3 moves to higher frequency.”); and a feedback stage (comprising R1, R2) for providing said feedback .

	Regarding claim 11, Gao discloses (see Fig. 3 and Fig. 4) wherein said compensation network comprises: a series combination of a resistive element (Rz) and a capacitor (Cc) coupled between an input of said intermediate stage and said output of said intermediate stage (coupled between A and C).

	Regarding claim 13, Gao discloses (see Fig. 3 and Fig. 4) wherein said resistive element has an adjustable resistance value (Rz is a variable resistor, see [0014]).

claim 14, Gao discloses (see Fig. 3 and Fig. 4) wherein said resistive element is an adjustable resistance circuit comprising a transistor (see Fig. 4, Q0) having a control input for varying said adjustable resistance value in response to said output voltage (see [0017] “diode-connected bipolar transistor Q0 acts as a variable resistance element.”, and see [0016] “Rz tracks the load condition”).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Hasegawa, and further in view of El-Nozahi (US Patent Application Publication US 2013/0271100 A1).
	Regarding claim 16, Gao does not disclose wherein said differential stage, intermediate, buffer, output, and feedback stages are combined within a single integrated circuit chip.	However, El-Nozahi teaches (see Fig. 3) wherein said differential stage, intermediate, buffer, output, and feedback stages are combined within a single integrated circuit chip (see Claim 10, “wherein one or more of the resistive divider, the first amplifier, the second amplifier, the third amplifier, the pass transistor, the first capacitor, the second capacitor, the first transconductance amplifier, and the second transconductance amplifier are included in a semiconductor integrated circuit.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage regulating circuit of Gao wherein said differential stage, intermediate, buffer, output, and feedback stages are combined within a single integrated circuit chip, as taught by El-Nozahi, because it can help provide a compact foot-print and reduce external noise in the control loop.  
	Regarding claim 17, Gao does not disclose wherein said differential stage, intermediate, and buffer stages are combined within an integrated circuit package, and said output and feedback stages are external to said integrated circuit package.wherein one or more of the resistive divider, the first amplifier, the second amplifier, the third amplifier, the pass transistor, the first capacitor, the second capacitor, the first transconductance amplifier, and the second transconductance amplifier are included in a semiconductor integrated circuit.”. The first, second, third amplifier would be integrated and the resistive divider, and the pass transistor would be external.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage regulating circuit of Gao wherein said differential stage, intermediate, and buffer stages are combined within an integrated circuit package, and said output and feedback stages are external to said integrated circuit package, as taught by El-Nozahi, because it can help provide a compact foot-print and reduce external noise in the control loop.

Allowable Subject Matter
Claims 3, 6, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein said capacitor has a size that defines a pole whose frequency is lower than a frequency of a pole created by a parasitic capacitance at an input of said buffer amplifier and whose frequency is also proportional to a gain of said intermediate amplifier.”.	Regarding Claim 6, none of the cited prior art alone or in combination disclose or teach wherein said error amplifier comprises: a first amplifier having a first input for receiving said feedback signal, a second input for receiving said reference voltage, and an output for providing said second output of said error amplifier; a second amplifier having a first input for receiving said feedback signal, a second input for receiving said reference voltage, and an output for providing said first output of said error amplifier; and a third amplifier having an input coupled to said output of said second amplifier and an output coupled to said output of said first amplifier.”.	Regarding Claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein said capacitor has a size that defines a pole whose frequency is lower than a frequency of a pole created by a parasitic capacitance at an input of said buffer stage and whose frequency is also proportional to a gain of said intermediate stage.”.	Regarding Claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein said differential stage comprises: a first amplifier having a first input for receiving said feedback signal, a second input for receiving a first reference voltage, and an output for providing a first component of said differential signal; a second amplifier having a first input for receiving said feedback signal, a second input for receiving a second reference voltage, and an output for providing a second component of said differential signal; and a third amplifier having an input coupled to said output of said second amplifier and an output coupled to said output of said first amplifier.”.
Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive.	Regarding claims 1 and 18, Applicant argued that “one of ordinary skill in the art would not have modified the circuits in Gao, Joo, and Hasegawa to obtain the apparatus of independent claim 1 or the method of independent claim 18” in that “The only reason to include an intermediate stage between a differential stage and a buffer stage that provides the drive signal and to couple a compensation network between the input and output of the intermediate state comes from Applicant’s own disclosure”.  	However, Hasegawa teaches adding a buffer stage after a differential stage and a second stage (intermediate stage), where the buffer stage 13 is placed after 11 and 12. The benefits of adding 13 is taught in [0033] - [0035], in that adding 13 helps increase the load drive capability, and increases the phase margin for enhanced control stability. Therefore, Applicant’s arguments are not persuasive.	Applicant further argued that “In view of Gao and Joo, one of ordinary skill in the art looking to the teachings of Hasegawa would at most have added a buffer stage between first amplifier 302 and second amplifier 304 of Gao.” However, Hasegawa teaches the benefits of having an added buffer stage (13 of Fig. 3 of Hasegawa) in that it helps increase the load drive capability, and increases the phase margin for control stability. Thus, one skilled in the art would have added the buffer before the output transistor and after the first two amplifier stages, as 13 is before Tr1 and after 11 and 12 in Fig. 3 of Hasegawa, which would be equivalent to being placed after 302 and 304, and before PSW in Gao. Thus, Applicant’s arguments are not persuasive.
	Regarding claim 10, Applicant argued that “’an intermediate stage .. . wherein said intermediate stage includes a compensation network for providing a pole splitting effect to said differential signal and said first output signal’” is “not disclosed by nor rendered obvious by the combination of Gao and Hasegawa for the same reasons pointed out in section 2”, in that “The only reason to include an intermediate stage between a differential stage and a buffer stage that provides the drive signal and to couple a compensation network between the input and output of the intermediate state comes from Applicant’s own disclosure”.  Miller compensation according to the present invention splits the poles so that P1 moves to a lower frequency, and P3 moves to higher frequency.”). 	Furthermore, in contrary to Applicant’s argument that “Gao does not disclose an intermediate stage” and “Hasegawa, on the other hand, discloses an intermediate stage”, the Hasegawa reference was not introduced as a teaching for providing an intermediate stage before a buffer, as the intermediate stage is already taught by Gao (304 of Gao is an intermediate stage between 302 and PSW). Rather, the Hasegawa reference was introduced for providing a teaching on adding a buffer stage after an intermediate stage. As described in the rejection above, Hasegawa teaches adding a buffer stage after a differential stage and a second stage (intermediate stage), where the buffer stage 13 is placed after 11 and 12. The benefits of adding 13 is taught in [0033] - [0035] of Hasegawa, in that adding 13 helps increase the load drive capability, and increases the phase margin for enhanced control stability. Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838    

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838